Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 1 of 36 - Page ID#: 444

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF KENTUCKY
NORTHERN DIVISION AT COVINGTON

CIVIL ACTION NO. 2:19-00019 (WOB-CJS)

NICHOLAS SANDMANN PLAINTIFF

Vs. OPINION AND ORDER

 

WP COMPANY LLC, d/b/a
THE WASHINGTON POST DEFENDANT

This is a defamation action arising out of events that occurred
in ovr nation’s capital on January 19, 2019, among various groups
who were exercising their rights to free assembly and speech. In
this age of social media, the events quickly became the subject of
posts, squares, tweets, online videos, and — pertinent here —
statements published by major media outlets.

As a result, plaintiff Nicholas Sandmann (“Sandmann”) found
himself thrust into the national spotlight. He has filed suit
against defendant WP Company LLC d/b/a The Washington Post (“The
Post”), alleging that The Post negligently published false
statements about him that were defamatory in relation to the events
in gquestion.}

This case is currently before the Court on The Post’s motion

to dismiss Sandmann’s complaint on several legal grounds. (Doc.

 

1 Sandmann has also filed suit against the Cable News Network, Inc. (Cov. Case
No. 19cv31) and NBC Universal Media, LLC (Cov. Case No. 19cv56).

 
Case: 2:19-cv-00019-WOB-CJS Doc #:47 Filed: 07/26/19 Page: 2 of 36 - Page ID#: 445

27). This matter is fully briefed, and the Court heard formal
oral arguments on July 1, 2019. (Doc. 44).
After further study, the Court now issues the following Opinion
and Order.
Factual and Procedural Background

On January 18, 2019, a group of students from Covington
Catholic High School in Park Hills, Kentucky attended the March
for Life in Washington, D.C., accompanied by sixteen adults.
(Compl. @ 20). Among the students was plaintiff Nicholas Sandmann,
who was wearing a “Make America Great Again” (“MAGA”) hat that he
had bought as a souvenir. (Id. {7 22).

Sandmann and his classmates were instructed to wait at the
steps of the Lincoln Memorial for the buses to arrive for their
return trip to Kentucky. (fd. 7 21). While the students waited,
a group of men from an organization called the Black Hebrew
Israelites began yelling racial epithets and threats of violence
towards them. (id. @@% 23, 78 (b)).

When this yelling had been going on for almost an hour, a
third group of individuals —- Native Americans who had been

attending the Indigenous Peoples March on the National Mall that

day — began approaching the students, singing and dancing, and
recording a video. (fd. | 27). At the front of the group was a
Native-American activist named Nathan Phillips (“Phillips”). (fd.
qi 3, 26). Phillips was beating a drum and singing.

 
Case: 2:19-cv-00019-WOB-CJS Doc #:47 Filed: 07/26/19 Page: 3 of 36 - Page ID#: 446

When the Native Americans reached the students, Sandmann was
at the front of the student group. Phillips walked very close to
Sandmann, beating his drum and singing within inches of Sandmann’s
face. (Id. (7 34-35) Sandmann did not confront Phillips or move
toward him, and Phillips made no attempt to go past or around
Sandmann. (id. @9 37-41, 50). Sandmann remained silent and locked
at Phillips as he played his drum and sang. The encounter ended
when Sandmann and the other students were told to board their
buses. (Id. § 48).

That evening, Kaya Taitano, a participant in the Indigenous
People’s March, posted online two short videos showing portions of
the interaction between Sandmann and Phillips. (id. | 52).

At 11:13 p.m., a Twitter account tweeted a short excerpt from
Taitano’s videos with the comment “This MAGA loser gleefully
bothering a Native American protestor at the Indigenous Peoples
March.” {Id. Q 54).

On Saturday, January 19, 2019, one of the Hebrew Israelite
members who had been at the demonstration posted on Facebook a
l-hour, 46-minute video of the incident with Sandmann and Phillips,
which Sandmann alleges accurately depicts those events. (fd. Wf
63).

That same day, the Post published the first of seven articles
that Sandmann alleges were defamatory in various respects: one

article on January 19; four on January 20; and two on January 21.

 
Case: 2:19-cv-00019-WOB-CJS Doc #:47 Filed: 07/26/19 Page: 4 of 36 - Page ID#: 447

(Doc. 1 TF 111-162; Doc. 1-5 through Doc. 1-11}. The Post also
published three Tweets on its Twitter page on January 19 which
Sandmann alleges were likewise defamatory. (Doc. 1 GF 158-161).

On January 20, 2019, Sandmann made a public statement
describing his version of the events concerning Phillips. (Doc.
1769). Three days later, Sandmann gave an interview to Savannah
Guthrie on the Today show on NBC, again relating his version of
the encounter with Phillips. (Id. 9 70) .?

Sandmann filed suit against The Post on February 19, 2019,
alleging a single cause of action for defamation and seeking
compensatory damages of $50,000,000.00 and punitive damages of
$200,000,000.00. (Doc. 1 at 37-38).

The Court must now determine whether Sandmann’s allegations
state a viable claim for relief. These are purely questions of
law that bear no relation to the degree of public interest in the
underlying events or the political motivations that some have
attributed to them.

Analysis

A. Rule 12({b) (6)

On a motion to dismiss under Fed. R. Civ. P 12 (b) (6), this
Court must “construe the complaint in the light most favorable to

the nonmoving party, accept the well-pled factual allegations as

 

2 The Complaint contains many other allegations, but the Court will not lengthen
this Opinion by recounting them because the Court does not find them to he
relevant to the legal issues presented by The Post's motion.

4

 

 
Case: 2:19-cv-00019-WOB-CJS Doc #:47 Filed: 07/26/19 Page: 5 of 36 - Page ID#: 448

true, and determine whether the moving party is entitled to
judgment as a matter of law.” Commercial Money Ctr., Inc. v. fll.
Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007) (internal
quotation marks and citation omitted). The Court need not,
however, “accept the plaintiff’s legal conclusions or unwarranted
factual inferences as true.” id. “To state a valid claim, a
complaint must contain direct or inferential allegations
respecting all the material elements under some viable legal
theory.” Id.

“[TA] court may consider exhibits attached to the complaint,
public records, items appearing in the record of the case, and
exhibits attached to defendant’s motion to dismiss, so long as
they are referred to in the complaint and are central to the claims
contained therein, without converting the motion to one for summary
judgment.” E.g., Stein v. hhgregg, Inc., 873 F.3d 523, 528 (6th
Cir. 2017) (citation omitted). Thus, “if a plaintiff references
or guotes certain documents, or if public records refute a
plaintiff's claim, a defendant may attach those documents to its
motion to dismiss, and a court can then consider them in resolving
the Rule 12(b) (6) motion . . . Fairness and efficiency require
this practice.” In re Omnicare, Inc. Sec. Litig., 769 F.3d 455,
466 (6th Cir. 2014). Where an exhibit “contradicts allegations in
the complaint to which it is attached, the exhibit trumps the

allegations.” See, e.g., Kreipke v. Wayne State Univ., 807 F.3d

 

 
Case: 2:19-cv-00019-WOB-CJS Doc #:47 Filed: 07/26/19 Page: 6 of 36 - Page ID#: 449

768, 782 (6th Cir. 2015) (citation and internal quotation marks
omitted); 2 Games Wm. Moore et AL., MoorE’S FEDERAL PRACTICE § 12.34(2)
(Matthew Bender 3d ed. 2018) fhereinafter “Moorn’s”].

Accordingly, in ruling on The Post’s motion, the Court may
consider the seven articles, the Tweets, and the two YouTube videos
because these materials are either referenced in or attached to
the Complaint and Sandmann relies on them in support of his
defamation claim. The Court excludes all other materials attached
to the parties’ briefs.

B. Kentucky Defamation Law?

 

In Kentucky, a cognizable claim for defamation requires:
(a) a false and defamatory statement concerning another;
{b) an unprivileged publication to a third party;
{c) fault amounting at least to negligence on the part of
the publisher; and
(d) either actionability of the statement irrespective of
special harm or the existence of special harm caused by
the publication.
Toler v. Sitid-Chemie, Inc., 458 S.W.3d 276, 282 (Ky. 2014) (internal
footnote omitted) (quoting RESTATEMENT (SECOND) oF TorTS § 558 (Am. Law
Inst. 1977)) (hereafter “Rest. 2p.%). But a “defamation claim
against a media defendant cannot derive from ‘a statement of

opinion relating to matters of public concern [that] does not

contain a provably false factual connotation’” unless “the

 

2 Because this Court “is sitting in diversity, we apply the law of the forum
state.” Croce v. The New York Times Co,., No. 18-4158, 2019 WL 3214077, at *2
(6th Gir. duly 17, 2019) (citing Himmel v. Ford Motor Co., 342 F.3d 593, 598
(6th Cir. 2003)).

 
Case: 2:19-cv-00019-WOB-CJS Doc #: 47 Filed: 07/26/19 Page: 7 of 36 - Page ID#: 450

challenged statement connotes actual, objectively verifiable
facts.” Compuware Corp. v. Moody’s Inv’rs Servs., 499 F.3d 520,
529 (6th Cir. 2007) (alteration in original) (emphasis added)
(quoting Milkovich v. Lorain Journal Co., 497 U.S. 1d, 20 (1990)).

The Court notes that the present motion does not require the
Court to address the elements of truth/falsity, publication (which
is not disputed), or negligence. At issue are only whether the
statements are about Sandmann, whether they are fact or opinion,
and whether they are defamatory.

Before turning to the merits, the Court must first discuss
these important legal principles in more detail.

1. “About” or “Of and Concerning” the Plaintiff

The first element of a defamation claim requires that the
challenged statements be “about” or “concerning” the plaintiff.
Stringer v. Wal-Mart Stores, Inc., 151 S.W.3d 781, 793 (Ky. 2004),
overruled on other grounds by Toler v. Stid-Chemie, Inc., 458 S.W.3d
276 (Ky. 2014); see also Rosenblatt v. Baer, 383 U.S. 75, 81
(1966).

Generally, “the plaintiff need not be specifically identified
in the defamatory matter itself so long as it was so reasonably
understood by plaintiffs ‘friends and acquaintances .. . familiar
with the incident.’” Stringer, 151 S.W.3d at 794 (alteration in

original) (emphasis added) (quoting EF. W. Scripps Co. v.

 

Cholmondelay, 569 S.W.2d 700, 702 (Ky. Ct. App. 1978)). But this

 
Case: 2:19-cv-00019-WOB-CJS Doc#:47 Filed: 07/26/19 Page: 8 of 36 - Page ID#: 451

rule is limited by the principle, now memorialized in the
Restatement,’ that “where defamatory statements are made against
an aggregate body of persons, an individual member not specially
imputed or designated cannot maintain an action.” See, eé.g.,
Louisville Times v. Stivers, 68 S.W.2d 411, 412 (Ky. 1934)
{citation omitted).

For an individual plaintiff to bring a defamation action based
on such comments, the Kentucky Supreme Court has instructed that
“the statement must be applicable to every member of the class,

and if the words used contain no reflection upon any particular

 

individual, no averment can make them defamatory.” Kentucky Fried
Chicken, Inc. v. Sanders, 563 S.W.2d 8, 9 (Ky. 1978). This
determination should be made “in the context of the whole article.”
Id.

2. The “Falsity” Requirement is Met Only Where the
Words Used State Verifiable Facts, Not Opinions

The first element of a defamation claim also requires that
the allegedly libelous statement be objectively false. Under

Kentucky law, a statement in the form of an opinion can be

 

defamatory, but it is “actionable only if it implies the allegation

 

of undisclosed defamatory facts as the basis for the opinion.”

 

4 pest. 2d § 564A cmt. a (“no action lies for the publication of defamatory words
concerning a large group or class of persons” and “no individual member of the
group can recover for such broad and general defamation.”}; id. at cmt. c (“the
assertion that one man out of a group of 25 has stolen an automobile may not
sufficiently defame any member of the group, while the statement that all but
one of a group of 25 are thieves may cast a reflection upon each of them”).

8
Case: 2:19-cv-00019-WOB-CJS Doc #:47 Filed: 07/26/19 Page: 9 of 36 - Page ID#: 452

Yancey v. Hamilton, 786 S.W.2d 854, 857 (Ky. 1989) (quoting REST.
2d § 566).°5

In Milkovich v. Loraine Journal Co., however, the Supreme
Court subsequently held that “‘a statement of opinion relating to
matters of public concern which does not contain a provably false
factual connotation will receive full constitutional protection’
and that ‘statements that cannot reasonably [be] interpreted as
stating actual facts, are not actionable.’” Jolliff v. N.L.R.B.,
513 F.3d 600, 610 (6th Cir. 2008) (internal quotation marks
omitted) (quoting Milkovich v. Lorain Journal Co., 497 U.S. 1, 20
(1990))}).

Here, The Post's articles concern groups of citizens who were
assembled in the nation’s capital to support or oppose various
causes of importance to them. This is inherently a matter of
public concern.®

Thus, “the falsity requirement is met only if the statement

in question makes an assertion of fact-that is, an assertion that

 

5 The Kentucky Supreme Court, in Yancey, 786 S.W.2d at 857, expressly adopted
the Restatement’s “fact-opinion distinction” almost a year before Milkovich
was decided. Under the Restatement, “A defamatory communication may consist
of a statement in the form of an opinion, but . . . only if it implies the
allegation of undisclosed defamatory fact as the basis for the opinion.” Id.
{quoting REsT. 2d § 566).

 

6 “Speech deals with matters of public concern when it can be fairly considered
as relating to any matter of political, social, or other concern to the
community or when it is a subject of legitimate news interest; that is, a
subject of general interest and of value and concern to the public.” Snyder
v. Phelps, 562 U.S. 443, 453 (2011) (internal citations and quotation marks
omitted); cf. Friends of the Vietnam Veterans Mem. v. Kennedy, 116 F.3d 495,
496 (D.C. Cir. 1997} (noting that the Mall’s “location in the heart of the
nation’s capital makes it a prime location for demonstrations.”)

 

 

9
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 10 of 36 - Page ID#: 453

is capable of being proved objectively incorrect,” Clark v. Viacom
Int’l, Inc., 617 F. App’x 495, 508 (6th Cir. 2015) (emphasis added)
{citing Milkovich, 497 U.S. at 20), or otherwise “connotes actual,
objectively verifiable facts.” Compuware Corp., 499 F.3d at 529.
Kentucky Courts adhere to Milkovich’s “provable as false”
Standard. See, e.g., Welch v. American Pubi’g Co., 3 S.W.3d 724,
730 (Ky. 1999); Williams v. Blackwell, 487 S.W.3d 451, 454 (Ky.
Ct. App. 2016); Cromity v. Meiners, 494 S.W.3d 499, 503-04 (Ky.

Ct. App. 2015).

 

In addition, Kentucky has rejected the doctrine of “neutral
reportage”; that is, a newspaper may still be held liablie for
quoting “newsworthy statements” of third parties. McCall v.
Courier-Journal & Touisville Times Co., 623 S.W.2d 882, 886-87
(Ky. 1981).

3. The Publication, Evaluated as a Whole, Must be
Defamatory, Not Merely False

Lastly, to satisfy the first element of a defamation claim,
the language in question must “be both false and defamatory. A
statement that is false, but not defamatory is not actionable; a

statement that is true is not actionable even if defamatory.”

 

Dermody v. Presbyterian Church U.S.A., 530 S.W.3d 467, 472-73 (Ky.

Ct. App. 2017) (emphasis added) .’

 

 

7 Kentucky law has long distinguished between two categories of actionable
statements: libel per se and libel per quod. Stringer, 151 S$.W.3d at 794-95
(citing Hill v. Evans, 258 S.W.2d 917, 918 (Ky. Ct. App. 1953)). “In the former
class, damages are presumed and the person defamed may recover without

10
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 11 of 36 - Page ID#: 454

Sandmann alieges that the challenged statements “are
defamatory per se, as they are libelous on their face without
resort to additional facts.” (Compl. 7 207).

“({Kentucky] common law treats a broad[] class of written

f

defamatory statements as actionable per se.” Stringer, 151 S.W.3d
at 194-95. But in order for a defendant’s written statement to be
“actionable per se justifying a recovery without averments of
special damages,” it must be more than annoying, offensive, or
embarrassing; the words must “tend to expose the plaintiff to
public hatred, ridicule, contempt or disgrace, or to induce an
evil opinion of him in the minds of right-thinking people,” Digest
Publ'g Co. v. Perry Publ’g Co., 284 S.W.2d 832, 834 (Ky. 1955), or

the statement must “impugn one’s competence, capacity, or fitness

in the performance of his profession,” Welch, 3 S.W.3d at 735.8

 

allegation or proof of special damages. In the latter class, recovery may be
sustained only upon an allegation and proof of special damages.” Hili, 258
S.W.2d at 918 (emphasis added). Thus, with libel per quod, in order to satisfy
the fourth element a plaintiff must plead and ultimately prove, special damages.
Toler, 458 S.W.3d at 282; Dermody, 530 S.W.3d at 475; Rich v. Ky. Country Day
Inc., 793 S.W.2d 832, 837-38 (Ky. Ct. App. 1990).

“Special damages are those beyond mere embarrassment which support actual
economic joss; general damages relate to humiliation, mental anguish, etc.”
Columbia Sussex Corp., Inc. v. Hay, 627 S.W.2d 270, 274 (Ky. Ct. App. 1981}
(emphasis added).

Here, “there is no allegation of special damages, and [se] unless the
publication may be considered as actionable per se,” the Court must dismiss the
action. Hill, 258 S.W.2d at 918; Dermody, 530 S.W.3d at 475); Beli v. Courier~
Journal & Louisvilie Times Co., 402 S.W.2d 84, 86 (Ky. 1966).

 

8 With written statements, “it is not necessary that the words imply a crime or
impute a violation of laws, or involve moral turpitude or immoral conduct.”
Digest Publ’g Co., 284 8.W.2d at 834; Stringer, 151 S.W.3d at 795.

 

Ld
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 12 of 36 - Page ID#: 455

The Restatement explains that what constitutes actionable
defamation is not subject to the whims of those in society who are
faint of heart:

Although defamation is not a question of majority

opinion, neither is it a question of the existence of

some individual or individuals with views sufficiently

peculiar to regard as derogatory what the vast majority

of persons regard as innocent. The fact that a

communication tends to prejudice another in the eyes of

even a substantial group is not enough if the group is

one whose standards are so anti-social that it is not

proper for the courts to recognize them.

REST. 2a § 559 cmt. e. “[Tihe fact that a person who is prone to
think evil of others, hearing words obviously intended to be
innocent, by an unreasonable construction attaches to them a
derogatory meaning, does not render the language defamatory.” REST.
2d § 563 emt. c.

“In determining whether a writing is libelous per se [under
Kentucky law], courts must stay within the four corners of the
written communication.” Roche v. Home Depot U.S.A., 197 F. App’x
395, 398 (6th Cir. 2006) (emphasis added) (citations and internal
quotation marks omitted). “The words must be given their ordinary,
natural meaning as defined by the average lay person. The face of

the writing must be stripped of all innuendoes and explanations.”

Iid.; Dermody, 530 S.W.3d at 475.9

 

° A publication is considered libelous per quod if one must resort to “extrinsic
evidence of context or circumstances” in order to comprehend the defamatory
nature of the written words. Stringer, 151 S.W.3d at 795; Disabled Am. Veterans,
Dep’t of Ky., ine. v. Crabb, 182 S.W.3d 541, 547 (Ky. Ct. App. 2005).

12

 

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 13 of 36 - Page ID#: 456

Finally, the Court must “analyze the article in its entirety
and determine if its gist or sting is defamatory.” McCall, 623
S.W.2d at 884; Biber v. Duplicator Sales & Serv., 155 S.W.3d 732,
738 (Ky. Ct. App. 2004).

C. The Post Articles

 

As noted, the Complaint in this matter challenges seven
articles and three Tweets. In total, these publications contain
thirty-three statements that Sandmann alleges are defamatory. A
chart setting forth the statements, drawn from the Complaint, is
attached for reference. This discussion will refer to the
statements by their number on the chart.

1. Article One

The first three articles that Sandmann challenges have in

common nine statements: statements 1-3, 8, 10, 13, and 15-17.1°
a. Statements Not “About” Sandmann

The First Article does not mention Sandmann by name, there is
no identifiable description of him, and there is no picture of
Sandmann in the article.

Instead, statement numbers 1-3, 8, 13, 15, and 16 refer to
“hat wearing teens”; “the teens”; “teens and other apparent
participants”; “A few people”; “those who should listen most

closely”; and “They.” These statements are not actionable because

 

10 Statement 17 requires no discussion as it does not refer to Sandmann or the
events in question.

13

 
Case: 2:19-cv-00019-WOB-CJS Doc#:47 Filed: 07/26/19 Page: 14 of 36 - Page ID#: 457

they are not about Sandmann, See Sanders, 563 S.W.2d at 9
(affirming dismissal of defamation complaint where newspaper
published derogatory statements about KFC’s gravy because there
was “nothing in the present article which identified” or made
“direct reference to” piaintiff’s particular restaurant location);
Stivers, 68 S.W.2d at 411-12 (holding that plaintiff’s defamation
claim should have been dismissed because statement that the
“Stivers clan” had been involved in “fist fights and gun battles”
was toward a group or class and not actionable as a matter of law);
O’Brien v. Williamson Daily News, 735 F. Supp. 218, 220 (E.D. Ky.
1990) (dismissing defamation claims of teachers not identified in
an article that mentioned “teachers having affairs with students”
because the article referred to “no identifiable group member and
dees not impugn the reputation of any specific member”), aff’d,
931 F.2d 893 (6th Cir. 1991).

Like the statements about groups or classes such as “the
Stivers clan”; Kentucky Fried Chicken restaurants; and “teachers,”
statements such as “hat wearing teens,” are clearly “made against
an aggregate body of persons,” Stivers, 268 S.W.2d at 412, and
thus “an individual member not specially imputed or designated
cannot maintain an action.” fd. Sandmann is not specifically
mentioned in the article. Therefore, because “the words used
contain no reflection upon any particular individual, no averment

can make them defamatory.” Sanders, 563 S.W.2d at 9.

14

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 15 of 36 - Page ID#: 458

These statements are also not actionable for other reasons,
discussed below.

b. Opinion versus Fact

Few principles of law are as well-established as the rule
that statements of opinion are not actionable in libel actions.

This rule is based on the right to freedom of speech in the
First Amendment to the United States Constitution. See David A.
Elder, Kentucky Tort Law: Defamation and the Right of Privacy §
2.04 (1983); 13 David J. Leibson, Kentucky Practice (Tort Law) §
15:2 (1995).

This Court has had occasion to address this issue several
times. See Loftus v. Nazari, 21 F. Supp.3d 849, 853-54 (B.D. Ky.
2014) (holding that patient’s statements regarding allegedly poor
results of plastic surgery were protected opinion); Lassiter v.
Lassiter, 456 F. Supp. 2d 876, 881-82 (E.D. Ky. 2006) (holding
that woman’s statement that her ex-husband had committed adultery
was protected opinion because the facts on which she based that
statement were all disclosed in the publication in question),
aff'd, 280 F. App’x 503 (6th Cir. 2008).

In Lassiter, this Court quoted Leibson on this point:

Pure opinion . . . occurs where the commentator states

the facts on which the opinion is based, or where both

parties to the communication know or assume the

exclusive facts on which the comment is based.

Lassiter, 456 F. Supp. 2d at 881 (alteration in original) (quoting

L5

 

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 16 of 36 - Page ID#: 459

13 David J. Leibson, Kentucky Practice (Tort Law) § 15:2 at 449
(1995)).

Under these authorities, the statements that Sandmann
challenges constitute protected opinions that may not form the
basis for a defamation claim.

First, statements 1-3, 10, 13, 16, 17 are not actionable
because they do not state or imply “actual, objectively verifiable

F

facts.” Compuware Corp., 499 F.3d at 529; Yancey, 786 S.W.2d at
857.

Instead, these statements contain terms such as “ugly,”

“swarmed,” “taunting,” “disrespect,” “ignored,” “aggressive,”
“physicality,” and “rambunctious.” These are all examples of
“loose, figurative,” “rhetorical hyperbole” that is protected by

the First Amendment because it is not “susceptible of being proved
true or false.” Milkovich, 497 U.S. at 17, 21; Seaton v.
TripAdvisor LLC, 728 F.3d 592, 597 (6th Cir. 2013).

The above terms are also “inherently subjective,” like
“dirtiest,” Seaton, 728 F.3d at 598, or “squandered” and “broke,”
Weich, 3 S.W.3d at 730, all of which are “not so definite or
precise as to be branded as false.” Id.; see also Turner v. Wells,
879 F.3d 1254, 1270 (lith Cir. 2018).

Next, statement 2 quotes Phillips as saying he “felt
threatened” when he was “swarmed.” And statement 10 quotes this

assertion:

16

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 17 of 36 - Page ID#: 460

It was getting ugly, and I was thinking: “I’ve got
to find myself an exit out of this situation and
finish my song at the Lincoln Memorial,” Phillips
recalled. I started going that way, and that guy
in the hat stood in my way and we were at an
impasse. He just blocked my way and wouldn’t allow
me to retreat.
(Doc. 1-5 at 3) (emphasis added).

Again, even if these statements could be construed to refer
to Sandmann, they do not convey “actual, objectively verifiable
facts.” Compuware, 499 F.3d at 529; Yancey, 786 S.W.2d at 857.
How Phillips “felt” is obviously subjective, and whether Phillips
was “swarmed” or “blocked” is simply not “capable of being proved
objectively incorrect.” Clark, 617 F. App’x at 508 (citing
Milkovich, 497 U.S. at 20).

The word “block” is a transitive and “figurative” verb meaning
“to obstruct or close with obstacles.”!! “Swarm” simply means to
“come together in a swarm or dense crowd.”!4 And one individual
obviously cannot “swarm” another.

Sandmann admits he was standing in silence in front of
Phillips in the center of a confusing confrontation between the

students and the Indigenous Peoples group. (Doc. 1 FU 39-44).

Sandmann’s intent, he avers, was to diffuse the situation by

 

1k Block, OXFORD ENGLISH Dictionary, OED (Oxford Univ. Press 2019), https://
www.oed.com/view/Entry/20348?rskey=wenAWZéresult=iéisAdvanced=fa
lse#eid (last visited May 30, 2019) [hereinafter “Oxrorp ENGLISH

DICTIONARY” |.
12 Swarm, OXFORD ENGLISH Dictionary, https: //www.oed.com/view/Entry/195493?

rskey=WxwUnféresult=léisAdvanced=false#teid (last visited May 31,
2019).

17

 
Case: 2:19-cv-00019-WOB-CJS Doc#:47 Filed: 07/26/19 Page: 18 of 36 - Page ID#: 461

remaining motionless and calm. (Doc. 1-2 at 2). Phillips,
however, interpreted Sandmann’s action {or jlack thereof) as
blocking him and not allowing him to retreat.

In statement 10, Phillips disclosed the reasons for his
perception: the size of the crowd, the tense atmosphere, taunts
directed at his group, and his memories of past discrimination.
{Doc. 1-5). There were no undisclosed facts, and the reader was
in as good a position as Phillips to judge whether the conclusion
he reached — that he was “blocked” — was correct. See Lassiter,
456 F. Supp.2d at 882. The statement is thus pure opinion.

A case from another federal district court illustrates this
principle. See Macineirghe v. County of Suffolk, No. 13-cv-1512,
2015 WL 4459456 (B.D.N.Y July 21, 2015). While not binding, the
Court finds its reasoning highly persuasive.

In Macineirghe, two brothers and their father sued numerous
defendants for claims arising out of their confrontations with
local police and persons employed by a local hospital. As relevant
here, the father (“Tomas”) asserted a libel claim against a
hospital nurse (“Benavides”) who gave a statement to the police in
the wake of the plaintiffs’ arrest. Td. at ¥7. That statement
provided Benavides’s observations of events inside and outside the
hospital:

The older of the two individuals [Tomas] told [his son]

“Get out of here, run!” In an attempt to evade police
and security the younger individual ran away and got

18

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 19 of 36 - Page ID#: 462

into a yellow SUV in the parking lot. The older
individual then blocked the police vehicle from
attempting to chase the yeliow SUV. I then saw the older
man throw himself to the ground in an attempt to fake
being struck by a police car. However, the police car
never made contact with the older individual. I heard
the older man say “I never said that the car hit my
foot.”

id. (emphasis added).

F

The father testified that his foot simply “gave way,” causing

him to fall, and that the nurse’s statement that he “blocked” the
police car was defamatory. Id. at *4, The Court held, however,
that the statement was “pure opinion” because all the underlying

facts on which the nurse based the “blocked” statement were

disclosed:

Indeed, there can be no question that an ordinary reader
would not reasonably understand Benavides’s words to
imply undisclosed facts justifying the opinions. On the
contrary, Benavides clearly supplies the factual
predicate for his opinions, which is based on his
personal knowledge, the truthfulness of which the
Plaintiffs do not materially dispute.

Benavides’s opinion that Tomas was attempting to “block”
Knudsen’s squad car from pursuing Ian’s vehicle is
premised on his observations of Tan running out of the
Hospital away from the police officers; Ian getting into
a vehicle; police officers indicating that they “were
going to chase” Tan .. .; Knudsen getting into his squad
car; Tomas falling to the ground in the vicinity of
Knudsen’s squad car before he could put it into motion;
and Tomas’s conflicting remarks, initially claiming to
have been struck by Knudsen’s car, and subsequently
claiming that he had a pre-existing injury.

Id. at *14.

19

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 20 of 36 - Page ID#: 463

The Court reaches the same conclusion here regarding
Phillips’s “blocked” statement: it is a protected, nonacticnable
opinion implying no undisclosed facts.

c. Defamatory Meaning

Even assuming, arguendo, that the above statements are
“about” Sandmann and that they convey objectively provable facts,
“there is no allegation of special damages, [so] unless the
publication may be considered as actionable per se,” the Court
must dismiss the action. Hili, 258 S.W.2d at 918; PDermody, 530
S.W.3cd at 475; Beli, 402 S.W.2d at 86.

As noted, “[i]n determining whether a writing is libelous per
se funder Kentucky law], courts must stay within the four corners
of the written communication. The words must be given their
ordinary, natural meaning as defined by the average lay person.
The face of the writing must be stripped of all innuendoes and
explanations.” Roche v. Home Depot U.S.A., 197 F. App’x 395, 398
(6th Cir. 2006) {emphasis added) (citations and internal quotation
marks omitted); Gahafer v. Ford Motor Co., 328 F.3d 859, 863 (6th
Cir. 2003).

Then, the Court must “analyze the article in its entirety and
determine if its gist or sting is defamatory.” McCall, 623 S.W.2d
at 884.

Sandmann alleges that the “gist” of the First Article is that

he (1) “assaulted” or “physically intimidated Phillips’; (2)

20

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 21 of 36 - Page ID#: 464

“engaged in racist conduct”; and (3) “engaged in taunts.” (Doc. 1,
WJ 115-17). But this is not supported by the plain language in the
article, which states none of those things.

Instead, Sandmann’s reasoning is precisely the type of
“explanation” and “innuendo” that “cannot enlarge or add to the
sense or effect of the words charged to be libelous, or impute to

F

them a meaning not warranted by the words themselves.” Dermody,
530 S.W.3d at 475 (internal quotation marks omitted).

And while unfortunate, it is further irrelevant that Sandmann
Was scorned on social media. That is “extrinsic evidence of
context or circumstances” outside the four corners of the article
that renders the publication libel per quod. Stringer, 151 8.W.3d
at 795; Crabb, 182 S.W.3d at 547.

First, the article cannot reasonably be read as charging
Sandmann with physically intimidating Phillips or committing the
criminal offense of assault. Cf. Old Dominion Branch No. 496, Nat'l
Ass'n of hetter Carriers, AFL-CIO v. Austin, 418 U.S. 264, 285-86
(1974). At best, Phillips is quoted in the article as saying that
he “felt threatened” and “that guy in the hat. . . blocked my
way.” As in Roche, where an individual stated he “feels harassed
by [the plaintiff] and wants no contact,” here, Phillips’ statement
that he “felt threatened” is merely “a third party’s subjective

feelings” and that “would not tend to expose [Sandmann] to public

hatred or to suggest his unfitness to work” and therefore “does

21

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 22 of 36 - Page ID#: 465

not constitute libel per se.” Roche, 197 F. App’x at 398-99,
Second, it is unreasonable to construe the article as meaning
that Sandmann “engaged in racist conduct.” (Doc. 1 € 115). The
article, at most, quotes Phillips, who stated that an individual
in a hat “blocked” his path and “we were at an impasse.” It is
irrelevant that others may have attributed a derogatory meaning to
this statement. There is nothing defamatory about being party to
a stubborn “impasse.” See Cline v. T.J. Samson Cmty. Hosp., No.
2014-CA-001856, 2016 WL 3226325, at *6 (Ky. Ct. App. June 3, 2016)

(statement that an employee was “angry” and “agitated” is not

defamatory).

As the Restatement and Kentucky law make clear: iif
individuals, “by an unreasonable construction” attach a
“derogatory meaning,” this “does not render the language

defamatory.” Rest. 2d § 563 omt. c. The law of defamation is not
“a question of the existence of some individual or individuals
with views sufficiently peculiar to regard as derogatory what the
vast majority of persons regard as innocent.” Rest. 2d § 559 cmt.
e. Instead, “[t]o be libelous per se the defamatory words must be
of such a nature that courts can presume as a matter of law that
they do tend to degrade or disgrace [the plaintiff], or hold him
up to public hatred, contempt or scorn.” Digest Publ'g Co., 284
S.W.2d at 834. The words in the article fall short of that mark.

Finally, the article does not state that Sandmann “engaged in

22

 

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 23 of 36 - Page ID#: 466

racist taunts.” (Doc. 1 | 117). The article makes a vague reference
to teens and other participants “taunting” the “indigenous crowd”
and then merely states that “[a] few people . . . began to chant
build that wall,”}3 a political statement on an issue of public
debate and often associated with party affiliation. This is not
defamatory.

Even if false, attributing to an individual “membership in a
political party in the United States that is a mainstream party
and not at odds with the fundamental social order is not
defamatory.” Cox v. Hatch, 761 P.2d 556, 562 (Utah 1988) (citing
PROSSER AND KEEBTON ON THE Law oF Torts, § 111 (5th ed. 1984); see also
Shields v. Booles, 38 S.W.2d 677, 682-83 (Ky. 1931) (rejecting a
defamation lawsuit because it was not libelous per se “to state
incorrectly how a representative had voted upon a particular
measure,” i.e., “in favor of legalized gambling”).

The statements here, in the context of the whole article, are
nothing like the words Kentucky courts have recognized as
defamatory per se. See, e.g., Stringer, 151 S.W.3d at 792-93, 795
(written and oral statements that employees “had been fired for
stealing” or “for an integrity issue”); Ball v. E.W. Scripps Co.,
B01 S.W.2d 684, 687-88 (Ky. 1990) (Commonwealth attorney accused

of “turn[ing] [criminals] right back, and they commit crime after

 

13 Statement &.

23

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 24 of 36 - Page ID#: 467

crime; they couldn’t have a better friend”); McCall, 623 S.W.2a
at 885 (finding it defamatory to accuse an attorney of “fix[ing]
the cases” or “brib[ing] a judge”); Crabb, 182 S.W.3d at 247
(accusations that employee engaged in a “sexual liaison” with one
of her co-workers and “misappropriated” funds); Shrout v. The TFE
Group, 161 S$.W.3d 351, 355-57 (Ky. Ct. App. 2005) (continuing
to report false positive result of plaintiff's drug test);
Columbia Sussex Corp., 627 S.W.2d at 272-73 (general manager’s
words which conveyed strong assertion that either hotel manager or
one of her employees was involved in the hotel
robbery}; Cholmondelay, 569 S.W.2d at 701-02 (newspaper falsely
stated that a minor had “pounded” another child’s head “over and
over again against the pavement” and “savagely beaten [him] into
insensibility,” thus describing the commission of a violent
crime) .14

In sum, taking the “ordinary, natural meaning” of the words

in the “four corners” of the article, and when “stripped of all

 

14 See also Smith v. Pure Oil Co., 128 S.W.2d 931, 932 (Ky. 1939) (a billboard
accusing a prosecuting attorney of being a “fee grabber,” thus imputing
unlawful motives and dishonest means of obtaining fees and compensation from
travelers); Louisville Taxicab & Transfer Co. v. Ingie, 17 S.W.2d 709, 710
(Ky. 1929) (a taxicab driver accused of being “discharged for
drinking”); Dixon v. Chappell, 118 S.W. 929, 930 (Ky. 1909) (an article
accusing a judge of being a “graft,” a word that was commonly understood to
mean “the fraudulent obtaining of public money unlawfully by the corruption
of public officers”); Fred v. Traylor, 72 S$.W. 768, 768 (Ky. 1903) (accusation
that a miller “beat me out of $ 1,100 in three months,” suggesting the miller
was a Gishonest tradesmen}.

24

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 25 of 36 - Page ID#: 468

innuendoes and explanations,” Roche, 197 F. App’x at 398, the “gist
or sting” of the article would not “tend to expose [Sandmann] to
public hatred, ridicule, contempt or disgrace, or to induce an
evil opinion of him in the minds of right-thinking people,” Digest
Publ'g Co., 284 S.W.2d at 834, or “impugn [Sandmann]’s competence,
capacity, or fitness in the performance of his profession,” Welch,
3 °S.W.3d at 735.

Therefore, the First Article is not defamatory.}

2. Articles Two and Three

Articles Two and Three merely repeat the statements contained
in Article One, with the exception that they add statement 18 ~ a
quote from the joint statement released by Covington Catholic High
School and the Diocese of Covington — and Article Three adds
statement 22, a headline.

Statement 18, as set forth in the attached chart, does not
mention Sandmann but speaks only of “students,” and as such it is

not actionable. See Sanders, 563 S.W.2d at 9. Further, the

 

15 Sandmann has made no claim for special damages. He merely asserts that the
Post's articles are defamatory per se (Compl. 4{@ 207), and he seeks generai
damages for “permanent harm to his reputation”; “severe emotional distress”;
and the concern for his “safety.” Id. at Ff 208-10. These are not special
damages. See, e.g., Dermody, 530 S.W.3d at 475 (dismissing defamation claim
because plaintiff “made no claim in his complaint for special damages but sought
damages generally only ‘for public embarrassment and humiliation [and] adverse

 

effects on his future employment prospects and career, and... for the adverse
effect on his future earnings and financial stability . . . .” (alterations in
original)}. “Special damages are those beyond mere embarrassment which support

 

actual economic loss; general damages relate to humiliation, mental anguish,
ete.” Columbia Sussex Corp., Inc. v. Hay, 627 S.W.2d 270, 274 (Ky. Ct. App.
1981); Rest. 2d § 575 cmt. b.

 

25
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 26 of 36 - Page ID#: 469

adjectives “jeering” and disrespectful” are subjective opinions,
and the balance of the statement conveys only that the speakers
are investigating the matter and will take “appropriate action, up
to and including expulsion.” Sandmann alleges that the statement
coveys that he “violated the fundamental standards of his religious
community and violated the policies of his school such that he
should be expelled.” (Compl. @ 120). But the statement, in fact,
conveys the opposite: the speakers had reached no conclusion about
what occurred and were investigating the matter. As noted with
respect to Article One, Sandmann’s allegation attempts to insert
innuendo not found within the four corners of the publication.
Finally, statement 22 is the headline on the Third Article:
“Marcher’s accost by boys in MAGA caps draws ire.” (Doc. 1-7 at
2). This headline does not identify Sandmann but refers only to
“boys,” which is nonactionable for the reasons already discussed.
Further, the headline “Marcher’s accost by boys in MAGA caps
draws ire” is laden with rhetorical hyperbole. See Clark, 617 F.
App’ x at 508. And the word “accost” has various meanings, including
“To approach and speak to . . . in a bold, hostile, or unwelcome

manner; to waylay a person in this way; to address ... . To draw

 

near to or unto; to approach,”16&

 

Finally, statement 22 carries no defamatory meaning for the

 

16 Accost, OXFORD ENGLISH DIcTIONARY, https://www.oed.com/view/Entry/1184?rskey
=7GqmTFéresult=24isAdvanced=falsefeid (last visited June 7, 2019).

26
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 27 of 36 - Page ID#: 470

reasons stated with respect to Article One.
3. Articles Four, Five, Six, Seven and the Tweets
These publications contain substantially the same statements
as in Articles One through Three. The only notable differences in

the statements are as foliows:

e Statements 6 and 7 include a statement of opinion from
Sandmann.

e Statement 12 quotes Phillips as saying, “Why should I go
around him?”

e Statement 26 quotes Phillips as stating that he heard
“students” say such things as “the Indians in my state are
drunks or thieves.”

In addition, Sandmann asserts that these publications convey
the same defamatory gist alleged in connection with the First,
Second, and Third Articles. Therefore, the same analysis as
outlined above applies to Articles Four through Seven, as well as
the Tweets.

Articles Six and Seven, however, are different in a legally
significant way in that these articles name Sandmann. But this
simply means that some of the statements in these articles may be
“about” Sandmann. The rest of the above analysis applies.

Accordingly, Sandmann cannot maintain a claim based on any of

the Post’s publications, and the Court will dismiss the Complaint

in its entirety.

27

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 28 of 36 - Page ID#: 471

Conclusion

As the Court explained at the oral argument on this motion,
in modern libel law there are many affirmative defenses, even for
claims based on defamatory statements. These defenses are
calculated to protect defendants, especially the press, from
strict liability.

The defense that a statement of opinion is not actionable
protects freedom of speech and the press guaranteed by the First
Amendment.

The Court accepts Sandmann’s statement that, when he was
standing motionless in the confrontation with Phillips, his intent
was to calm the situation and not to impede or block anyone.

However, Phillips did not see it that way. He concluded that

he was being “blocked” and not allowed to “retreat.” He passed

 

these conclusions on to The Post. They may have been erroneous,
but, as discussed above, they are opinion protected by the First
Amendment. And The Post is not liable for publishing these

opinions, for the reasons discussed in this Opinion.

Therefore, having reviewed this matter carefully, and being
fully advised,
IT IS ORDERED that The Post’s motion to dismiss (Doc. 27) be,

and is hereby, GRANTED.

 

28

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 29 of 36 - Page ID#: 472

This 26th day of July 2019. .

WILLIAM O. BERTELSMAN

29

 

 
 

 

(a)
(1st Article)

  

   

eadline: “It was getting ugly’: Native
American drummer speaks on the MAGA-
hat wearing teens who surrounded him”

 

 

Case: 2:19-cv-00019-WOB-CJS Doc #:47 Filed: 07/26/19 Page: 30 of 36 - Page ID#: 473

  

Not about” Sandmann
“surrounded” and
“ugly” are matters of

opinion

Not defamatory

 

118(b)}
129(b)
(1st & Grd
Article)

“In an interview Saturday, Phillips, 64,
said he felt threatened by the teens and
that they suddenly swarmed around him
as and [sic] other activists were wrapping
up the march and preparing to leave.”

Not “about” Sandmann

“felt threatened” and
“swarmed” are
subjective matters of
opinion

Not defamatory

 

118(c)
129(c)
(1st & Qrd
Article)

“Philips, who was singing the American
Indian Movement song of unity that serves
as a ceremony to send the spirits home,
said he noticed tensions beginning to
escalate when the teens and other
apparent participants from the nearby
March for Life rally began taunting the
dispersing indigenous crowd.”

Not “about” Sandmann

What constitutes
“taunting” is a
subjective matter of
opinion

Not defamatory

 

186(a)
(4th Article)

Headline: “Opposed to the dignity of the
human person’: Kentucky Catholic diocese
condemns teens who taunted vet at March
for Life.”

Not “about Sandmann”

What constitutes
“taunting” is a
subjective matter of
opinion

Not defamatory

 

 

 

136(b)
(4th Article)

 

“A viral video of a group of Kentucky teens
in ‘Make America Great Again’ hats
taunting a Native American veteran on
Friday has heaped fuel on a long-running,
intense argument among abortion
opponents as to whether the close
affiliation of many antiabortion leaders
with President Trump since he took office
has led to moral decay that harms the

 

Not “about” Sandmann

What constitutes
“taunting” 1s a
subjective matter of
opinion

Not defamatory

 

-1-

 

 
Case: 2:19-cv-00019-WOB-CJS Doc#:47 Filed: 07/26/19 Page: 31 of 36 - Page ID#: 474

 

 

 

 

 

 

 

movement.”
6. 149(a) “The Israelites and students exchanged | Not “about” Sandmann
(65 Article) | taunts, videos show. The Native
Americans and Hebrew Israelites say | What constitutes
some students shouted, ‘Build the wall! : “taunting” is a
although the chant is not heard on the | subjective matter of
widely circulated videos, and _ the | opinion
Cincinnati Enquirer quoted a student at
the center of the confrontation who said he | Not defamatory
did not hear anyone say it.”
7. 156(a) The Israelites and students exchanged | What constitutes
(7's Article) | taunts, videos show. The Native | “taunting” isa
Americans and Hebrew Israelites say | subjective matter of
some students shouted, ‘Build the wall! } opinion
But the chant 1s not heard on the widely
circulated videos, and the Cincinnati | Not defamatory
Enquirer quotes Nick Sandmann, the
student at the center of the confrontation,
saying he did not hear anyone utter the
phrase.”
8. 118(d) “A few people in the March for Life crowd | Not “about” Sandmann
129(d) began to chant ‘Build that wall, build that
(1st & 3rd wall,’ he [Phillips] said.” Not defamatory
Article)
141(b) “At one point, some reportedly chanted,
(5 Article) | “Build the wall!”
9, 149(¢) Jon Stegenga, a photojournalist who drove | Not “about” Sandmann
156Q) to Washington on Friday from South
(6th & 7th Carolina to cover the Indigenous Peoples | Not defamatory
Article) March, recalled hearing students say
‘ouild the wall’ and “Trump 2020.’ He said
it was about that time that Phillips
intervened.”
10. 118(e) “Tt was getting ugly, and I was thinking: | Not “about” Sandmann
129(e) T’ve got to find myself an exit out of this
(ist, 2nd 3rd | situation and finish my song at the Lincoln ; What constitutes
Article) Memorial,’ Phillips recalled. ‘I started | “ugly” and “blocked”

 

 

going that way, and that guy in the hat
stood in my way and we were at an
impasse. He just blocked my way and
wouldn’t allow me to retreat.”

 

are both subjective
matters of opinion

Not defamatory

 

 

 

 

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 32 of 36 - Page ID#: 475

 

 

 

 

 

 

 

 

 

11. 136(c) “A few of the young people chanted ‘Build | Not “about” Sandmann
131 that wall, build that wall,’ the man said,
(4th Article) | adding that a teen, shown smirking at him | What constitutes
in the video, was blocking him from | “smirking” and
moving.” “blocking” are matters
of opinion
Not defamatory
12. 149(h) “Most of the students moved out of his | What Phillips saw in
156(k) way, the video shows. But Sandmann | Sandmann is a matter
(6th & 7th stayed still. Asked why he [Phillips] felt | of opinion
Article) the need to walk into the group of
students, Phillips said he was trying to | Not defamatory for
reach the top of the memorial, where | Phillips to recite
friends were standing. But Phillips also | historical facts
said he saw more than a teenage boy in
front of him. He saw a long history of white
oppression of Native Americans. “Why
should I go around him” he asked. ‘I’m just
thinking of 500 years of genocide in this
country, what your people have done. You
don’t even see me as a human being.”
13. 118) “Tt clearly demonstrates the validity of our | Not “about” Sandmann
129(f) concerns about the marginalization and
(1st & 3rd disrespect of Indigenous peoples, and it | What constitutes
Article) shows that traditional knowledge 1s being | “disrespect” and
ignored by those who should listen most | “ignor[ance]” are
closely,’ Darren Thompson, an organizer | matters of personal
for the group [the Indigenous Peoples | opinion
Movement], said in the statement.”
Not defamatory
14. 141(c) “It’s clear from Friday’s incident on the | Not “about” Sandmann
(5 Article) | Mall that the young men who confronted
the Native American protester had |! What constitutes
somehow internalized that their behavior | “confront[ing]” and
was acceptable. It’s hard to read from that | “internalized” are
one scenario how they look at issues of race | subjective matters of
more broadly. But if part of the incident on | opinion
the Mall reflected opposition to diversity,
those views would be in the minority.” Not defamatory
15. 118(¢) “Chase Iron Eyes, an attorney with the | Not “about” Sandmann
129(h) Lakota People Law Project, said the
(1st & Bra incident lasted about 10 minutes and | Not defamatory
Article) ended when Phillips and other activists

 

3.

 

 

 

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 33 of 36 - Page ID#: 476

 

walked away.”

 

 

 

 

 

16. 118¢h) “Tt was an aggressive display of | Not “about”? Sandmann
1290) physicality. They were rambunctious and
(1st & 3rd trying to instigate a conflict,’ he [Chase | What constitutes
Article) Iron Eyes] said. ‘We were wondering | “aggressive,”
where their chaperones were. [Phillips] | “physicality,” and
was really trying to defuse the situation.” | “rambunctious” are
(second alteration in original). subjective matters of
opinion
Not defamatory
17, 1184) “Phillips, an Omaha tribe elder who also | Not “about” Sandmann
(1st Article) | fought in the Vietnam war, has
encountered anti-Native American | What constitutes an
sentiments before: ... .” “anti-Native American
sentiment” is in the
‘{Phillips] has encountered anti-Native | eye of the beholder
129) American sentiment before:....”
(874 Article) Not defamatory
18. 121{a) “We [CovCath school officials and the | Not “about” Sandmann
(2nd Article) | Diocese of Covington] condemn the actions
of the Covington Catholic High School | Opinion
students towards Nathan Phillips
specifically, and Native Americans in; What constitutes
general,’ the statement said. ‘The matter is | “jeering” and
being investigated and we will take | “disrespectful” are
appropriate action, up to and including | subjective matters of
expulsion... .. The diocese’s statement | opinion
expressed regret that jeering,
disrespectful students from a Catholic
school had become the enduring image of
the march.”
129(g) (same, except that the last sentence was
(8rd Article) | omitted in the 3*4 Article)
19. 136(d) “We condemn the actions of the Covington | Not “about” Sandmann
(4th Article) | Catholic high school students towards

 

 

Nathan Phillips specifically, and Native
Americans in general,’ a statement by the
Roman Catholic Diocese of Covington and
Covington Catholic High School read. “We
extend our deepest apologies to Mr.
Phillips. This behavior is opposed to the
Church’s teachings on the dignity and

 

Opinion

Not defamatory

 

4.

 

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 34 of 36 - Page ID#: 477

 

respect of the human person. The matter
is being investigated and we will take
appropriate action, up to and including
expulsion. We know this incident also has
tainted the entire witness of the March for
Life and express our sincere apologies to
all those who attended the March and
those who support the pro-life movement.”

 

 

 

 

 

 

 

 

 

20. 149() “School officials and the Catholic Diocese | Opinion
156(m) of Covington released a joint statement
(6th & 7th Saturday condemning and apologizing for | Not defamatory
Article) the students’ actions. ‘The matter is being
investigated and we will take appropriate
action, up to and including expulsion,’ the
statement said.”
21, 156(c) “The Kentucky teens’ church apologized on | Opinion
(7h Article) | Saturday, condemning the students’
actions.” Not defamatory
22, 129(a) Headline: “Marcher’s accost by boys in | Not “about” Sandmann
(8"4 Article) | MAGA caps draws ire.”
“accost” has many
meanings and is a
matter of subjective
opinion
Not defamatory
23. 141{a) “Friday's incident near the Lincoln | Not “about” Sandmann
(5th Article) | Memorial in which a group of high school
boys confronted an elderly Native | “Rhetoric” or
American man sent a ripple of fear and | “hyperbole”
anger across the country. The image of a
group of high school boys clad in ‘Make | What constitutes
America Great Again’ hats, smirking and | “smirking” and what it
laughing as one of their members| means to “physically
appeared to physically intimidate Nathan | intimidate” another,
Phillips resurfaced tensions that have | are both matters of
been simmering since President Trump’s | opinion
campaign began.”
Not defamatory
24, 149(b) “When I took that drum and hit that first | Phillip’s opinion of the
156(d) beat ...it was a supplication to God,” said | nation’s status
(Gth & ‘7th Nathan Phillips, a member of the Omaha
Article) tribe and a Marine veteran. ‘Look at us, | Labeling someone a

 

-5-

 

 

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 35 of 36 - Page ID#: 478

 

God, look at what is going on here; my
America is being torn apart by racism,
hatred, bigotry.” (ellipsis in original)

racist is a matter of
opinion

 

 

 

 

 

 

 

25. 149{c) “While the groups argued, some students | What constitutes
156(e)—(f) | laughed and mocked them, according to | “mockjing]” is
(6th & 7th Banyamyan and = another Hebrew | Banyamyan’s
Article) Israelite, Ephraim Israel, who came from | subjective opinion
New York for the event. As tension grew,
the Hebrew Israelites started insulting the | Not defamatory
students. . . . ‘They were sitting there,
mocking me as I was trying to teach my
brothers, so yes the attention turned to
them,’ Israel told The Washington Post.”
26. 149(d) “Phillips said he and his fellow Native | What constitutes
156(g) American activists also had issues with | “issues” is a matter of
(6th & 7th the students throughout the day. “Before | opinion
Article) they got centered on the black Israelites,
they would walk through and say things to | Not defamatory
each other, like, ‘Oh, the Indians in my
state are drunks or thieves,’ the 64-year-
old said.”
27. 149(e} “Phillips said he heard students shout, ‘Go | Not “about” Sandmann
156(g) back to Africa!”
(6th & 7th Not defamatory
Article)
28. 149(f) “They were mocking my ancestors in a | What constitutes
156Q) chant, one of them was jumping up and | “mocking” is a matter
(6th & 7th down like a cave man, he [Banyaman] | of personal opinion
Article) said.”
Statement is hyperbole
Not defamatory
29. 149(i) “Stegenga described Phillips as emotional. | What constitutes
156() ‘He [Phillips] was dealing with a lot of | “respect” and being
(6th & ‘7th feelings, as he was being surrounded and | “surrounded” are
Article) not being shown respect,’ the! matters of opmion
photographer [Stegenga] said.”
Not defamatory
30. 156(b) “When a Native American’ elder | What constitutes
(7'h Article) | intervened, singing and playing a prayer | “mimic[king]” and

 

 

song, scores of students around him seem
to mimic and mock him, a video posted
Monday shows.”

 

“mock[ing}” are
matters of subjective
opinion and rhetorical
hyperbole

 

 

 

 
Case: 2:19-cv-00019-WOB-CJS Doc#: 47 Filed: 07/26/19 Page: 36 of 36 - Page ID#: 479

 

Not defamatory

 

 

 

 

31. 158(a) “In an interview with The Post, Omaha | Not “about” Sandmann
(Tweet) Tribe elder Nathan Phillips says he ‘felt
hke the spirit was talking through me’ as | What constitutes
teens jeered and mocked him.” “jeer[ing]” and
“mockfing] are
subjective matters of
opinion
Not defamatory
32. 158(b) “He was singing the American Indian | Not “about” Sandmann
(Tweet) Movement song of unity that serves as a
ceremony to send the spirits home. ‘It was | What constitutes
getting ugly, and I was thinking: T’ve got | “ugly” is a matter of
to find myself an exit out of this situation | opinion
and finish my song at the Lincoln
Memorial.” Not defamatory
33. 158(c) “Phillips, who fought in the Vietnam War, | Not “about” Sandmann
(Tweet) says in an interview ‘T started going that

 

 

way, and that guy in the hat stood in my
way and we were at an impasse. He just
blocked my way and wouldn’t allow me to
retreat.”

 

What constitutes
“plock[ing]” is a matter
of opinion

Not defamatory

 

 

 

 
